UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION
dA Case No. 1:19-cv-992

Plaintiff, Black, J.
Litkovitz, M.J.

VS.

OHIO DEPT. OF JOB AND

FAMILY SERVICES, et al., REPORT AND
Defendants. RECOMMENDATION

Plaintiff, a resident of Franklin Furnace, Ohio, brings this action against the Ohio
Department of Job and Family Services and its director, the Ohio Department of Medicaid and
its director, the Ohio Department of Developmental Disabilities and its director, the Scioto
County Court of Common Pleas and Judge Howard H. Harcha, III, and the Ohio Fourth
District Court of Appeals and the judges thereof. (See Doc. 1, Complaint). By separate Order,
plaintiff has been granted leave to proceed in forma pauperis pursuant to 28 U.S.C. § 1915.
This matter is before the Court for a swa sponte review of the complaint to determine whether
the complaint, or any portion of it, should be dismissed because it is frivolous, malicious, fails
to state a claim upon which relief may be granted or seeks monetary relief from a defendant
who is immune from such relief. See Prison Litigation Reform Act of 1995 § 804, 28 U.S.C. §
1915(e)(2)(B).

In enacting the original in forma pauperis statute, Congress recognized that a “litigant
whose filing fees and court costs are assumed by the public, unlike a paying litigant, lacks an
economic incentive to refrain from filing frivolous, malicious, or repetitive lawsuits.” Denton
v. Hernandez, 504 U.S. 25, 31 (1992) (quoting Neitzke v. Williams, 490 U.S. 319, 324 (1989)).

To prevent such abusive litigation, Congress has authorized federal courts to dismiss an in
forma pauperis complaint if they are satisfied that the action is frivolous or malicious. /d.; see
also 28 U.S.C. § 1915(e)(2)(B)(i). A complaint may be dismissed as frivolous when the
plaintiff cannot make any claim with a rational or arguable basis in fact or law. Neitzke, 490 at
328-29; see also Lawler yv. Marshall, 898 F.2d 1196, 1198 (6th Cir. 1990). An action has no
arguable legal basis when the defendant is immune from suit or when plaintiff claims a
violation of a legal interest which clearly does not exist. Neitzke, 490 U.S. at 327. An action
has no arguable factual basis when the allegations are delusional or rise to the level of the
irrational or “wholly incredible.” Denton, 504 U.S. at 32; Lawler, 898 F.2d at 1199. The
Court need not accept as true factual allegations that are “fantastic or delusional” in reviewing
a complaint for frivolousness. Hill v. Lappin, 630 F.3d 468, 471 (6th Cir. 2010) (quoting
Neitzke, 490 U.S. at 328).

Congress also has authorized the sua sponte dismissal of complaints that fail to state a
claim upon which relief may be granted. 28 U.S.C. § 1915 (e)(2)(B)(ii). A complaint filed by
a pro se plaintiff must be “liberally construed” and “held to less stringent standards than formal
pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per curiam)
(quoting Estelle v. Gamble, 429 U.S. 97, 106 (1976)). By the same token, however, the
complaint “must contain sufficient factual matter, accepted as true, to ‘state a claim to relief
that is plausible on its face.”” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell
Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)); see also Hill, 630 F.3d at 470-71
(“dismissal standard articulated in Jgbal and Twombly governs dismissals for failure to state a
claim” under §§ 1915A(b)(1) and 1915(e)(2)(B)(ii)).

“A claim has facial plausibility when the plaintiff pleads factual content that allows the
court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”
Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 556). The Court must accept all well-
pleaded factual allegations as true, but need not “accept as true a legal conclusion couched as a
factual allegation.” Twombly, 550 U.S. at 555 (quoting Papasan v. Allain, 478 U.S. 265, 286
(1986)). Although a complaint need not contain “detailed factual allegations,” it must provide
“more than an unadorned, the-defendant-unlawfully-harmed-me accusation.” /gbal, 556 U.S.
at 678 (citing Twombly, 550 U.S. at 555). A pleading that offers “labels and conclusions” or “a
formulaic recitation of the elements of a cause of action will not do.” Twombly, 550 U.S. at
555. Nor does a complaint suffice if it tenders “naked assertion[s]” devoid of “further factual
enhancement.” /d. at 557. The complaint must “give the defendant fair notice of what the . . .
claim is and the grounds upon which it rests.” Erickson, 551 U.S. at 93 (citations omitted).
Plaintiffs pro se complaint alleges that he was denied and terminated from the receipt of

public assistance benefits. Plaintiff alleges:

In the course of events that followed, the plaintiff was, and continues to be,
repeatedly denied reasonable accommodation under the ADA, denied his civil
rights, including but not limited to, due process rights, and denied the right to a fair
hearing, as guaranteed by the Constitution of the United States, and a contractual
agreement between the Plaintiff and the tortfeasor agencies Ohio Department of
Job and Family Services and Ohio Department of Medicaid and other does, and has
suffered other and seriously significant losses, injuries, and permanent damages.

(Doc. 1, Complaint PAGEID#: 8). Plaintiff alleges that he made “[r]epeated requests for
clarifications from ODJFS,” which have been ignored, and all of the other named defendants
have aided and abetted in the obstruction of his civil rights and the ADA, causing him injury.

Plaintiff further alleges that “[a]s much of the evidence is already in the tortfeasors hands, there
should be no question in their mind concerning their culpability in this matter.” (Id. at
PAGEID#: 10). Plaintiff seeks monetary, declaratory, and injunctive relief.

Plaintiff's complaint is subject to dismissal as the complaint fails to state a claim for
relief against the named defendants and seeks relief from defendants who are immune from such
relief.

First, plaintiff's allegations are insufficient to state a claim for relief under 42 U.S.C. §
1983 against the Scioto County Court of Common Pleas and the Ohio Fourth District Court of
Appeals. A court is not a legal entity capable of being sued in a 42 U.S.C. § 1983 action.
Capacity to sue or be sued in the United States District Courts is governed by Fed. R. Civ. P. 17.
Rule 17(b) provides, in pertinent part: “In all other cases capacity to sue or be sued shall be
determined by the law of the state in which the district court is held... .” Fed. R. Civ. P. 17(b).
The Ohio Supreme Court has concluded that Ohio courts are not sui juris. “Absent express
statutory authority, a court can neither sue nor be sued in its own right.” Malone v. Court of
Common Pleas of Cuyahoga County, 344 N.E.2d 126, 128 (Ohio 1976) (quoting State ex rel.
Cleveland Municipal Court v. Cleveland City Council, 296 N.E.2d 544, 546 (Ohio 1973)). See
also Hawkins v. Youngstown Mun. Court, No. 4:12-cv-1029, 2012 WL 4050167, at *2 (N.D.
Ohio Sept. 13, 2012) (Youngstown Municipal Court is not sui juris, meaning it is not a legal
entity that can sue or be sued; court is merely a subunit of the municipality it serves); Harsh v.
City of Franklin, Ohio, No. 1:07-cv-874, 2009 WL 806653, at *4—5 (S.D. Ohio March 26, 2009)
(holding that the Warren County, Ohio Court of Common Pleas and City of Franklin Municipal
Court are not sui juris); Burton v. Hamilton County Juvenile Court, No. 1:04-cv-368, 2006 WL

91600, at *5 (S.D. Ohio Jan. 11, 2006) (holding that the Hamilton County Juvenile Court is not a
legal entity capable of being sued). Therefore, the complaint fails to state a claim for relief
against the Scioto County Court of Common Pleas and the Ohio Fourth District Court of
Appeals.

Second, plaintiffs claims against the individual judges who are named as defendants are
barred by judicial immunity. Judges are afforded absolute immunity from § 1983 liability for
acts they commit while functioning within their judicial capacity. “Like other forms of official
immunity, judicial immunity is an immunity from suit, not just from ultimate assessment of
damages.” Mireles v. Waco, 502 U.S. 9, 11 (1991); Pierson v. Ray, 386 U.S. 547 (1967); Barrett
v. Harrington, 130 F.3d 246, 255 (6th Cir. 1997). Judges retain absolute immunity from liability
even if they act maliciously or corruptly, as long as they are performing judicial acts and have
jurisdiction over the subject matter giving rise to the suit against them. Stump v. Sparkman, 435
U.S. 349, 356-57 (1978). See also Brookings v. Clunk, 389 F.3d 614, 617 (6th Cir. 2004); Stern
v. Mascio, 262 F.3d 600, 607 (6th Cir. 2001). Plaintiff has alleged no facts indicating that the
judges acted “in the complete absence of all jurisdiction.” Stern, 262 F.3d at 607. Therefore, the
individually named judges are absolutely immune from civil liability in this matter.

Third, plaintiff has failed to allege any facts showing how any the named defendants
participated in any alleged violation of his constitutional or statutory rights. Plaintiff's complaint
provides no factual content or context from which the Court may reasonably infer that the
individual defendants violated plaintiffs rights. Iqbal, 556 U.S. at 678. With the exception of
listing the named defendants in the caption of his complaint, plaintiff has failed to allege the
specific actions each defendant allegedly took to violate his rights. Many of plaintiff's

allegations amount to legal conclusions that in themselves are insufficient to give the defendants
or the Court notice of the factual basis for plaintiff's claims. Although the Court liberally
construes pro se litigant filings, dismissal of a complaint is appropriate when it fails to “contain
‘either direct or inferential allegations respecting all the material elements to sustain a recovery
under some viable legal theory.”” Hendrock v. Gilbert, 68 F. App’x 573, 574 (6th Cir. 2003)
(quoting Scheid v. Fanny Farmer Candy Shops, Inc., 859 F.2d 434, 436 (6th Cir. 1988)
(emphasis in original) (internal citations omitted)). Plaintiff has not alleged sufficient factual
content to enable the Court to conclude that the complaint states a plausible claim for relief
against defendants. 7wombly, 550 U.S. at 555. The Court is unable to discern from plaintiff's
conclusory assertions what defendants specifically did, or failed to do, that caused his injury and
violated his rights under federal law. The complaint fails to state a claim upon which relief may
be granted and should be dismissed under 28 U.S.C. § 1915(e)(2)(B).

IT IS THEREFORE RECOMMENDED THAT:

1. Plaintiff's complaint be DISMISSED.

2. The Court certify pursuant to 28 U.S.C. § 1915(a) that for the foregoing reasons an
appeal of any Order adopting this Report and Recommendation would not be taken in good faith
and therefore deny plaintiff leave to appeal in forma pauperis. Plaintiff remains free to apply to
proceed in forma pauperis in the Court of Appeals. See Callihan v. Schneider, 178 F.3d 800,

803 (6th Cir. 1999), overruling in part Floyd v. United States Postal Serv., 105 F.3d 274, 277

(6th Cir. 1997).

Date:__ £2 [sh 7
Karen L. Litkovitz, Magistrate J

United States District Court

6
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION

J.H., Case No. 1:19-cv-992

Plaintiff, Black, J.

Litkovitz, M.J.

VS.
OHIO DEPT. OF JOB AND
FAMILY SERVICES, et al.,

Defendants.

NOTICE

Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written
objections to this Report & Recommendation (“R&R”) within FOURTEEN (14) DAYS after
being served with a copy thereof. That period may be extended further by the Court on timely
motion by either side for an extension of time. All objections shall specify the portion(s) of the
R&R objected to, and shall be accompanied by a memorandum of law in support of the
objections. A party shall respond to an opponent’s objections within FOURTEEN DAYS after
being served with a copy of those objections. Failure to make objections in accordance with this
procedure may forfeit rights on appeal. See Thomas v. Arn, 474 U.S. 140 (1985); United States

v. Walters, 638 F.2d 947 (6th Cir. 1981),
